EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Morrison on 3-22-2022.
The application has been amended as follows: 
The title has been amended as follows:
 “CONTINUOUS ROUND BALER AND IMPROVED METHOD OF ROUND BALE FORMATION” 
has been amended to: — CONTINUOUS ROUND BALER ACCUMULATION CHAMBER —

The abstract has been amended as follows:
In line 1, “The invention provides a method of continuously forming round bales” 
has been amended to: — An apparatus for continuously forming round bales —
In line 3, “lines of forage and continuous baling apparatus including” 
has been amended to: — lines of forage, the apparatus including —

Claim 23 has been amended as follows:
In line 2, “an baling” 
has been amended to: —a baling—
In line 6, “in chopped compressed” 
has been amended to: — of chopped compressed —
In line 8, “an accumulation chamber including opposed side” 

In line 9, “an down-sloped active floor” 
has been amended to: — a down-sloped active floor comprising a floor conveyor,—
In line 10, “structured to contain the continuous stream of chopped forage” 
has been amended to: — the accumulation chamber structured to contain the continuous stream of chopped compressed forage —
In line 11, “the input stream during both the baling” 
has been amended to: — the continuous stream during both the baling duty cycle—
In line 12, “wrapping/ejection cycle,” 
has been amended to: — wrapping/ejection duty cycle,—
In line 13, “the chopper” 
has been amended to: — the rotary chopper—
In lines 14-15, “a continuous input stream of compressed chopped forage” 
has been amended to: — the continuous stream of chopped compressed forage —
In line 18, “the rear wall” 
has been amended to: — the rearward wall—
In line 22, “the live floor” 
has been amended to: — the floor conveyor—
In line 23, “the rotary rate” 
has been amended to: — the rotary rake—
In lines 23-24, “at a differential speed” 
has been amended to: — at differential throughput speeds—

In lines 24-25, “the surface speed of the floor conveyor and the throughput speed of the rotary rake,” 
has been amended to: — a surface throughput speed of the floor conveyor and a rotary throughput speed of the rotary rake, and—
In lines 27-28, “said exit slot” 
has been amended to: — the single transverse exit slot—

Claims 24-29, 34-41, and 43-44 have been amended as follows:
In lines 1, “A continuous round forage” 
has been amended to: — The continuous round forage baler —

Claim 24 has been amended as follows:
In line 2, “multiple duty cycles” 
has been amended to: — multiple duty cycles; —
In line 3, “while the chamber accumulates chopped forage material” 
has been amended to: — the accumulation chamber configured to accumulate the chopped compressed forage —
In line 3, “discharges the retained body at the end of each baling duty” 
has been amended to: — and to discharge the retained body at the end of each wrapping/ejection duty —

Claim 25 has been amended as follows:
In lines 2-3, “wherein the either or both of the exits are letterbox shaped and extend across the width” 


Claim 26 has been amended as follows:
In line 2, “the side walls” 
has been amended to: — the opposed side walls —
In line 2, “the width” 
has been amended to: — a width —

Claim 27 has been amended as follows:
In line 2, “in claim 23 wherein either” 
has been amended to: — in claim 24 wherein at least one of—
In lines 3-4, “chopped forage material” 
has been amended to: — chopped compressed forage —
In line 5, “decompressed chopped forage material” 
has been amended to: — decompressed forage material —
In line 6, “surface, or both.” 
has been amended to: — surface. —

Claim 28 has been amended as follows:
In lines 3-4, “the wrapping/ejection cycle.” 
has been amended to: — the wrapping/ejection duty cycle.—

Claim 29 has been amended as follows:
In line 3, “the wrapping/ejection cycle.” 
has been amended to: — the wrapping/ejection duty cycle.—

Claim 34 has been amended as follows:
In lines 2-3, “the toothed upper conveyor” 
has been amended to: — the transverse rotary rake—
In line 3, “chopped forage material” 
has been amended to: — chopped compressed forage —
In line 4, “the chamber exit slot.” 
has been amended to: — the single transverse exit slot.—

Claim 36 has been amended as follows:
In line 3, “operates” 
has been amended to: — operate—

Claim 37 has been amended as follows:
In line 4, “the body” 
has been amended to: — a body—

Claim 39 has been amended as follows:
In line 2, “in claim 23” 
has been amended to: — in claim 38—
In line 4, “the wrapping/ejection cycle.” 
has been amended to: — the wrapping/ejection duty cycle.—

Claim 40 has been amended as follows:
In line 2, “in claim 23” 
has been amended to: — in claim 39—

Claim 41 has been amended as follows:
In line 2, “in claim 23 structured to decompress” 
has been amended to: — in claim 38 further comprising a transverse separation surface structured to decompress —
In lines 3-4, “the lower rotary rake along a transverse separation surface and driven onto a” 
has been amended to: — the lower rotary and driven onto a —

Claim 43 has been amended as follows:
In line 2, “in claim 23 wherein the rotary rake” 
has been amended to: — in claim 38 wherein the lower rotary rake —

Claim 44 has been amended as follows:
In line 2, “in claim 23” 
has been amended to: — in claim 38—

Claims 30-33, 42 and 45-48 are canceled.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ADAM J BEHRENS/Primary Examiner, Art Unit 3671